DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 13-19, 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because: 
Claim 3: it is not clear how the presence of the sonde base and sonde sensor would further limit claim 2 which claim 3 is dependent on.
B) according to Fig. the housing 4 and the sonde base 22 indicate the same structure.
Claims 16, 17: the preamble of claim 1 is directed to a fluid temperature, however, claim 16 is directed to a liquid temperature and claim 17 which depends of claim 16 is directed to a fluid temperature.
Claims 17-19, 24-25: it is not clear what applicant means by first and second resistivity and how they are determined. How one skilled in the art would apply the 
Claim 20: it is not clear what applicant means by a high surface area and thin-walled thermal conductor.
Claims 1, 14, 15, 27, 28: Applicant directs the claims to a fast response device, however, there is no particular means has been claimed to provide the fast response.
The dependent claims are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 1, 5, 7-9, 12, 14-15, 28:  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Golan et al. (U.S. 20020144994) [hereinafter Golan].
            Golan discloses in Fig. 1 a temperature probe having for measuring a fluid temperature, comprising:
an instrument housing 22 forming an interior volume and having a distal end;
a first temperature sensor 2a positioned at or extending from the distal end of the instrument housing;
a second temperature sensor 2b positioned in the interior volume of said instrument housing; and

said instrument housing to thermally isolate the first temperature sensor from the instrument thermal mass.
For claim 5: the sensors are isolated from each other by thermal insulation 26.
For claim 12: both sensors are positioned substantially along the centerline of the interior of the housing.
Golan does not teach the remaining limitations of the remaining claims.
With respect to the preamble of claim 1, 28: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, the preamble is directed to fast response time measuring the fluid, however, this limitations has not been supported by the body of the claime. However, since it is considered that the term fast is a relative term, it is considered that the device of Golan would also provide a fast response of a desired duration.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the device with a fast response time, so as to achieve more accurate results of measurements by not allowing a portion of the measured heat to be lost to the surrounding. 
For claim 14, 15:  The particular range/ fast temperature response time, absent any criticality, is only considered to be the “optimum” or “preferred” response time obtained by Prior Art  that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the selected temperature sensors and thermal barrier, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
For claims 7, 8, 9: With respect to the particular material, i.e., rigid aerogel, as stated in claim 7, or ultralight superinsulating material of ceramic, polymer, carbon-containing material, etc. with thermal conductivity of 18-35 mW/m-K, as stated in claims 8, 9, to make a thermal barrier, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal barrier disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the thermal barrier in the device disclosed by Golan of a rigid aerogel, because the rigid aerogel is also thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Golan.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the thermal barrier in the device disclosed by Golan of an ultralight superinsulating material, because both of them are thermal insulators and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Golan.
           Claim(s) 17-19, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan in view of Rud et al. (U.S. 10670546) [hereinafter Rud].
Golan discloses the device/ method as stated above.
Although the formula claimed by applicant is very well known in the art for determining a correct temperature, Golan does not explicitly teach the limitations of claims 17-19, 24-27.
Rud discloses a device for measuring temperature and applied the formula (col. 4, line 60) to determine a correct temperature using two temperature sensors and their resistance/ resistivity coefficient.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use a known formula so as to determine a corrected temperature of interest, as very well known in the art, so as to minimize cost of manufacture.
For claim 19: having the particular R1/R2 ratio (greater than or equal to 0.05 and less than or equal to 0.5), absent any criticality, is only considered to be the “preferred” or “optimum” ratio that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the expected range of the temperature being measured, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the particular R1/R2 ratio, so as to measure the temperature in a predetermined range with a predetermined accuracy.
For claim 27:  The particular range/ fast temperature response time, absent any criticality, is only considered to be the “optimum” or “preferred” response time obtained by Prior Art  that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the selected temperature sensors and thermal barrier, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
The method steps will be made during the normal operation of the device stated above.
        Claim(s) 1, 5, 7-9, 12, 14-16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ude et al. (U.S. 20200225096) [hereinafter Ude].
Ude discloses in Fig. 1 a temperature probe having for measuring a fluid temperature, comprising:
an instrument housing 10 forming an interior volume and having a distal end;
a first temperature sensor 11 positioned at or extending from the distal end of the instrument housing;
a second temperature sensor 12 positioned in the interior volume of said instrument housing; and
a thermal barrier 22 thermally positioned between said first temperature sensor 11 and
said instrument housing to thermally isolate the first temperature sensor from the instrument thermal mass.
For claim 5: the sensors are isolated from each other by thermal insulation 22.
For claim 12: both sensors are positioned substantially along the centerline of the interior  of the housing.
For claim 16: the processor 16 determines the temperature of the fluid based on both  temperature sensors [0036].
Ude does not teach the remaining limitations of the remaining claims.
With respect to the preamble of claims 1, 28: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, the preamble is directed to fast response time measuring the fluid, however, this limitations has not been supported by the body of the claime. However, since it is considered that the term fast is a relative term, it is considered that the device of Golan would also provide a fast response of a desired duration.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the device with a fast response time, so as to achieve more accurate results of measurements by not allowing a portion of the measured heat to be lost to the surrounding. 
For claim 14, 15:  The particular range/ fast temperature response time, absent any criticality, is only considered to be the “optimum” or “preferred” response time obtained by Prior Art  that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the selected temperature sensors and thermal barrier, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
For claims 7, 8, 9: With respect to the particular material, i.e., rigid aerogel, as stated in claim 7, or ultralight superinsulating material of ceramic, polymer, carbon-containing material, etc. with thermal conductivity of 18-35 mW/m-K, as stated in claims 8, 9, to make a thermal barrier, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal barrier disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Ude of a rigid aerogel, because the rigid aerogel is also thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Golan.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Ude of an ultralight thin material, because the rigid aerogel is also thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Ude.
        Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Golan in view of Krishamurthy et al. (U.S. 7458718) [hereinafter Krishnamurthy].
Golan discloses the device/ method as stated above. 
Golan does not explicitly teach the limitations of claims 10, 11.
Krishnamurthy discloses a thermal probe in Fig. 1, the probe is comprising a thermistor/ second temperature sensor for fast measuring temperature of a fluid/ exhaust. The thermistor/ sensing element is surrounded by a temperature conductive potting 4 so as to provide a fast response sensing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to surround the second (temperature sensing) temperature sensor/ sensing element with a thermally conductive potting material so as to provide a fast response temperature sensing, by conducting heat to the temperature sensing element, as very well known in the art.
            Claim(s) 1-2, 5, 7-9, 12, 14-15, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib (U.S. 4901061) in view of Petrarea et al. (U.S. 10545064) [hereinafter Petrarea].
Twerdochlib discloses in Fig. 4 a temperature probe having a fast response time for measuring a fluid temperature, comprising:
 an instrument housing forming an interior volume and having a distal end;
a first temperature sensor 12A positioned at or extending from the distal end of the instrument housing;
a second temperature sensor  12B positioned in the interior volume of said instrument housing; and
For claims 1, 30: a thermal barrier stainless steel (description of Fig. 1) thermally positioned between said first temperature sensor 12A and said instrument housing, and at least partially surrounding the proximal end of the sensor (Fig. 4),thus, to thermally isolate the first temperature sensor from the instrument thermal mass.
Twerdochlib does not teach all the limitations of the remaining claims.
With respect to the preamble of claims 1, 28: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, the preamble is directed to fast response time measuring the fluid, however, this limitations has not been supported by the body of the claime. However, since it is considered that the term fast is a relative term, it is considered that the device of Rud would also provide a fast response of a desired duration.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the device with a fast response time, so as to achieve more accurate results of measurements by not allowing a portion of the measured heat to be lost to the surrounding. 
For claim 14, 15 :  The particular range/ fast temperature response time, absent any criticality, is only considered to be the “optimum” or “preferred” response time obtained by Prior Art  that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the selected temperature sensors and thermal barrier, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
For claims 7, 8, 9,  31, 32: With respect to the particular material, i.e., rigid aerogel, as stated in claims 7, 31, or ultralight superinsulating material of ceramic, polymer, carbon-containing material, etc. with thermal conductivity of 18-35 mW/m-K, as stated in claims 8, 9, 32, to make a thermal barrier, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal barrier disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Twerdochlib of a rigid aerogel, because the rigid aerogel is also thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Twerdochlib.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Twerdochlib of a material of claim 32, because both of them are thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Twerdochlib.
Twerdochlib does not teach the limitations of claims 2, 29.
Petrarea discloses in Figs. 2, 3 an instrument housing, a temperature sensor 232 attached to a structure/ electronic module/ platform 222 with a plurality of electronic components whose proximal end is connected to said instrument housing distal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to attach the temperature sensor to a lead frame, so as to have a steady attachment to the instrument housing.
Claim(s) 1, 5, 7-9, 12, 14-15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rud et al. (U.S. 10317295) [hereinafter Rud].
Rud discloses in Fig. 1C a temperature probe having a fast response time for measuring a fluid temperature, comprising:
 an instrument housing forming an interior volume and having a distal end;
a first temperature sensor 112 positioned at or extending from the distal end of the instrument housing;
a second temperature sensor 114 positioned in the interior volume of said instrument housing; and
a thermal barrier 104 thermally positioned between said first temperature sensor 112 and
said instrument housing, thus, to thermally isolate the first temperature sensor from the instrument thermal mass.
Rud does not teach all the limitations of the remaining claims.
With respect to the preamble of claims 1, 28: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, the preamble is directed to fast response time measuring the fluid, however, this limitations has not been supported by the body of the claime. However, since it is considered that the term fast is a relative term, it is considered that the device of Rud would also provide a fast response of a desired duration.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the device with a fast response time, so as to achieve more accurate results of measurements by not allowing a portion of the measured heat to be lost to the surrounding. 
For claim 14, 15:  The particular range/ fast temperature response time, absent any criticality, is only considered to be the “optimum” or “preferred” response time obtained by Prior Art  that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the selected temperature sensors and thermal barrier, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
For claims 7, 8, 9: With respect to the particular material, i.e., rigid aerogel, as stated in claim 7, or ultralight superinsulating material of ceramic, polymer, carbon-containing material, etc. with thermal conductivity of 18-35 mW/m-K, as stated in claims 8, 9,  to make a thermal barrier, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal barrier disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Rud of a rigid aerogel, because the rigid aerogel is also thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Rud.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Rud of an ultralight superinsulating material, because both of them are thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Rud.
             Claim(s) 1, 5, 7-10, 12, 14-15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoenicka et al. (U.S. 20130128925) [hereinafter Hoenicka].
Hoenicka discloses in Fig. 3a a temperature probe having a fast response time for measuring a fluid temperature, comprising:
 an instrument housing forming an interior volume and having a distal end;
a first temperature sensor positioned at or extending from the distal end of the instrument housing;
a second temperature sensor positioned in the interior volume of said instrument housing; and
a thermal barrier/ protective gas thermally positioned between said temperature sensors  and said instrument housing, thus, to thermally isolate the first temperature sensor from the instrument thermal mass.
For claim 10: the device comprising a potting material/ thermally conductive paste surrounding the second temperature sensor (and the first temperature sensor).
Hoenicka does not teach all the limitations of the remaining claims.
With respect to the preamble of claims 1, 28: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, the preamble is directed to fast response time measuring the fluid, however, this limitations has not been supported by the body of the claime. However, since it is considered that the term fast is a relative term, it is considered that the device of Hoenicka would also provide a fast response of a desired duration.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the device with a fast response time, so as to achieve more accurate results of measurements by not allowing a portion of the measured heat to be lost to the surrounding. 
For claim 14, 15:  The particular range/ fast temperature response time, absent any criticality, is only considered to be the “optimum” or “preferred” response time obtained by Prior Art  that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the selected temperature sensors and thermal barrier, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select the sensors and thermal barrier such that to provide the particular/ desired thermal response time to 90% of final value for an immersion time less than or equal to 20 sec and a temperature accuracy within 0.2 C, so as to satisfy to the particular fluid and a desired accuracy of measurements. 
For claims 7, 8, 9: With respect to the particular material, i.e., rigid aerogel, as stated in claim 7, or ultralight superinsulating material of ceramic, polymer, carbon-containing material, etc. with thermal conductivity of 18-35 mW/m-K, as stated in claims 8, 9, to make a thermal barrier, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal barrier disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Hoenicka of a rigid aerogel, because the rigid aerogel is also thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Hoenicka.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was made to make the thermal barrier in the device disclosed by Hoenicka of an ultralight superinsulating material, because both of them are thermal insulator and will perform the same function of thermally insulating the sensors if it replaces the thermal insulator of Hoenicka.
Allowable Subject Matter
Claims 3-4, 6, 13, 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 20-22 due to the reasons stated above. See 112 rejections.
Camp al. (U.S. 7740402) Camp discloses in Figs. 4, 4, 5 a temperature probe/ sensor/ detector for measuring a fluid temperature, comprising:
an instrument housing 20 forming an interior volume and having a distal end (distal end is not shown in Fig. 4, but shown in Fig. 1);
a first temperature sensor 60 positioned at or extending from the distal end of the instrument housing;
a second temperature sensor 30, 40 positioned in the interior volume of said instrument housing; and
 a thermal barrier 62 thermally positioned between said first temperature sensor 60 and
between the second temperature sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 02, 2021
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855